Citation Nr: 0917363	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for lumbar spine 
degenerative joint disease.  

4.  Entitlement to service connection for left hip 
degenerative joint disease.  

5.  Entitlement to service connection for left shoulder 
degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

In April 2008, the Veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1.  The competent evidence establishes that the Veteran does 
not have a right hearing loss disability for VA compensation 
purposes.  

2.  Tinnitus was not manifest in service and is not 
attributable to service. 

3.  The competent evidence tends to establish that lumbar 
spine degenerative joint disease is attributable to service.  

4.  The competent evidence tends to establish that left hip 
degenerative joint disease is attributable to service.  

5.  The competent evidence tends to establish that left 
shoulder degenerative joint disease is attributable to 
service.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred or 
aggravated in active service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).

3.  Lumbar spine degenerative joint disease was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

4.  Left hip degenerative joint disease was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

5.  Left shoulder degenerative joint disease was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The June 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that it is not  prejudicial because of the following: 
(1) based on the communications sent to the claimant over the 
course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit 
in this case; and (2) based on the claimant's contentions as 
well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what 
was needed to prevail.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in December 2006.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
right ear hearing loss and tinnitus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for an organic disease of the nervous system when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Tinnitus & Right Ear Hearing Loss

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the issues on appeal.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.

Next, the Board notes that a March 2007 rating decision 
reflects service-connected left ear hearing loss.  The 
decision reflects that such was based on the December 2006 VA 
examination report noting in-service noise exposure.  

The issue of whether right any right ear hearing loss is 
related to service requires competent evidence.  The Board 
notes that a determination as to whether a hearing loss 
disability or tinnitus is related to service requires 
competent evidence.  The Veteran is competent to report his 
symptoms, as well that he was exposed to noise during 
service, as reflected in the March 2007 rating decision.  As 
a layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and right ear hearing loss or tinnitus.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that service connection for 
right ear hearing loss and tinnitus is not warranted.  The 
competent evidence establishes that the Veteran does not have 
a hearing loss disability for VA compensation purposes 
thereby precluding service connection for a hearing loss 
disability and the competent evidence establishes that 
tinnitus is not related to service.  

On VA audiologic examination in December 2006, the onset of 
hearing loss and tinnitus was noted in approximately 2006, 
many years post service, and no recent history of hearing 
loss was noted in an April 2006 private report.  A 
significant lapse in time between service and post service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the Board has accorded more probative value to 
the December 2006 VA results of audiologic evaluation 
establishing that the Veteran does not have a hearing loss 
disability on the right for VA compensation purposes.  In 
addition, the examiner specifically stated that it was not at 
least as likely as not that tinnitus was related to service.  
The examiner reviewed the claims file, made the clinical test 
results part of the report, and provided a rationale for the 
opinion based on reliable principles.  

In sum, the competent evidence establishes that a right ear 
hearing loss disability was not shown during service or 
within the initial post-service year, that the Veteran does 
not have a right ear hearing loss disability for VA 
compensation purposes, and the competent evidence establishes 
that tinnitus is not related to service.  

The preponderance of the evidence is against the claims for 
service connection for tinnitus and right ear hearing loss 
and there is no doubt to be resolved.  Consequently, the 
benefits sought on appeal are denied.  

Degenerative Joint Disease 

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Initially, the Board notes that the Veteran's claims in 
regard to the lumbar spine, left hip, and left shoulder are 
being granted.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Essentially, the Veteran is seeking entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, left hip and left shoulder.  Having reviewed the 
record, the Board finds that evidence is in relative 
equipoise and thus, service connection for degenerative joint 
disease of the lumbar spine, left hip, and left shoulder is 
warranted.  

The Board notes that there is both positive and negative 
evidence that must be weighed.  In comparing positive and 
negative evidence, the Board may favor the opinion of one 
competent medical professional over that of another, as long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has declined to adopt a "treating physician rule" 
under which a treating physician's opinion would 
presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  It is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence of record.  See Owens, Gabrielson v. Brown, 
7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) [observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].  

A March 2007 rating decision shows that the Veteran is in 
receipt of VA disability compensation for service-connected 
residuals of fractures to the right patella and right ankle, 
with degenerative joint disease, as well as for a residual 
scar of the left distal humerus, all associated with an in-
service motor vehicle accident in 1969.  Service treatment 
records in association with the accident reflect trauma not 
only to the knee and ankle, but also to other parts of the 
body, to include the left shoulder and left hip.  In 
addition, an April 1969 DA Form 2820 indicates that while not 
the driver of the vehicle, the Veteran had been found under 
the steering wheel, unconscious, after the head-on collision.  
In addition, a November 1969 DA Form 8-275-2 reflects 
hospitalization and/or convalescence from the time of the 
accident in March 1969 to October 1969.  

Service treatment records, to include a June 1969 record, 
note a dislocation of the left hip, a fracture of the left 
humerus with marked limitation of motion of the left 
shoulder, and that with the aid of a cane, he was able to be 
full weight bearing.  A July 1969 record notes removal of a 
traction or fixation device of the left humerus (an 
intramedullary rod (Snyder nail)), and a January 1970 record 
shows that he was profiled for post fracture of the left 
humerus.  

On VA joints examination in October 2006, the examiner noted 
that research identified trauma as a cause for the 
development of arthritis, and while examiner opined that it 
was not at least as likely as not that degenerative joint 
disease of the left shoulder and left hip was related to the 
in-service motor vehicle accident, the opinion is noted to be 
based on a finding of no trauma to the left shoulder or left 
hip at the time of the in-service accident.  

As noted, the contemporaneous records establish a fracture of 
the left humerus and in April 2007, the Veteran's private 
doctor stated that the Veteran's left upper extremity 
symptoms were attributable to his abnormal posture and 
ambulation due to the service-connected knee and ankle 
disabilities.  In addition, the October 2007 VA examiner 
stated that the Veteran's left shoulder symptoms were caused 
from the method of the pinning of the humeral fracture, which 
was noted to have been through the left shoulder down the 
length of the humerus, and in a November 2008 letter, the 
Veteran's private doctor stated that the Veteran's left 
shoulder disorder was most likely related to the physical 
manifestations during service.  Thus, a finding in favor of 
service connection for left shoulder degenerative joint 
disease is supportable.  

As for the left hip, as noted, the contemporaneous service 
records reflect a dislocation, while the October 2006 VA 
examiner noted no laxity of the ligaments, the October 2007 
VA examiner identified residual weakness, stiffness and pain 
in the left hip with end point range of motion preventing 
additional movement as a result of the ligamentous injury in 
association with the dislocation in service.  Regardless, the 
October 2006 VA examiner reported that degenerative joint 
disease of the left hip was shown on x-ray examination, and 
the October 2007 VA examiner related left hip disability, 
with symptoms to include limited motion, to the in-service 
motor vehicle accident.  Thus, a finding in favor of service 
connection for left hip degenerative joint disease is 
supportable.  

In regard to the lumbar spine, the October 2006 VA 
examination report establishes degenerative joint disease of 
the lumbar spine, and while the examiner noted no documented 
injury directly to the back in association with the in-
service motor vehicle accident, the report of examination 
reflects the Veteran's history and/or complaints of having 
had progressive chronic stiffness of the back since service.  
In addition, an April 2007 letter from the Veteran's private 
doctor notes abnormal posture and ambulation and on VA 
examination in October 2007, an antalgic gait was noted.  In 
addition, the November 2008 private examiner attributed the 
Veteran's back disorder to service, a finding noted to be 
based on a review of the Veteran's records.  Thus, a finding 
in favor of service connection for lumbar spine degenerative 
joint disease is supportable.  

The Board notes that the determination in regard to the 
lumbar spine, left hip and left shoulder is based on the 
competent evidence, to include the Veteran's reported 
symptoms.  In weighing the competence and credibility of the 
evidence in this case, the Board finds that it is reasonable 
to conclude that a head-on collision resulting in loss of 
consciousness with injuries to include fractures and 
dislocations to numerous parts of the body, to include to the 
knee, ankle, hip, and humerus, as well as multiple 
lacerations and abrasions, and for which he was hospitalized 
and/or convalescing for at least five months, is supportive 
of the conclusion that there is a relationship between 
current degenerative joint disease of the lumbar spine, left 
hip, and left shoulder and this trauma.  

In this case, there is competent evidence linking residuals 
of the left humerus fracture, residuals of left hip 
dislocation, and residual disability of the lumbar spine, to 
service.  Thus, the Board finds that the evidence tends to 
establish degenerative joint disease of the lumbar spine, 
left hip, and left shoulder, is related to service.  

The evidence is in favor of the claims.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for lumbar spine degenerative joint 
disease is granted.  

Service connection for left hip degenerative joint disease is 
granted.  

Service connection for left shoulder degenerative joint 
disease is granted.  


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


